Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Figures 4-5 [associated with claims 1-13]	
Species II: Figure 3 [associated with claim 14-18 and 24-33]
Species III: Figure 2 [associated with claims 19-23]
The species are independent or distinct because each species is associated with distinct embodiments of the disclosure; art applicable to the combination of features of one species will most likely not be applicable to the combination of features of the other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I, requires a separate non-overlapping extensive keyword search to fully search and examine the disclosed invention. In particular, the limitations perform operations without decryption and sending is done without decrypting. Also, there is no merging of information and the comparing limitations are done without decrypting.  These limitations are not found in Species II or III.
Species II, requires three computing systems. The first system gets the information from two other systems and decrypts using two different secret keys then merges the information for matching. They are using cleartext values and not using indexes. These limitations are not found in Species I or III
Species III, independent claim is just performing encryption and decryption and does not disclose the main concept and wherein the merging in its dependent claims is merging of index not the cleartext value. These limitations are not found in Species I or II.
Each species requires a search of the art using distinct & separate keywords in order for such a search to be considered thorough and complete. The search terms applied to such species will not be applicable to the other species; an examination of these species will not likely result in finding art pertinent to the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Robert Mauri (Reg. No.: 41180) on February 15, 2022 an election was made without traverse to Species II.  Therefore, claims 1-13 and 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Reasons For Allowance
Claims 14-18 and 24-33 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 14, 24 and 29. The closest prior art of record:
Vaikuntanathan et al. (US-20200036512-A1), 
GEORGIEVA et al. (US-20200374100-A1), claim 3 discloses partially decrypting the homomorphic ciphertext intermediate result vector elements into plaintext vector elements on each of a plurality of decryption servers, combining results of the partial decryption from the plurality of decryption servers, thereby producing a vector of plaintext elements representing deterministic random number sequence corresponding to plaintext seed elements used to produce the homomorphic ciphertext seed vector”.
BASTABLE et al. (US-20210119792-A1), Figs. 3A-6 disclose process of encrypting and partially decrypting a double encrypted data.
Bolanos et al. (US-20150269331-A1), Abstract and Fig. 5 discloses double encrypted user identifier as a QR format.
Agrawal et al. (US-20210336792-A1), ¶10 discloses cosine metric similarity of user matching biometrics.
The prior art cited above does not disclose the entire limitation of independent claims 14, 24 and 29 “wherein the first and second homomorphic encryption schemes are different at least because of use of corresponding different first and second secret keys; [and] receiving at the first computer system one or more second partially decrypted values from a third computer system, wherein the one or more second partially decrypted values correspond to individual ones of the doubly-encrypted values but are decrypted in the second homomorphic encryption scheme; and performing by the first computer system merges for individual ones of corresponding first and second partially decrypted values to form cleartext values, the cleartext values providing values corresponding to the metric and indicating how well corresponding representations of encrypted gallery entities are deemed to match representations of the encrypted query entities.” as cited in the application.

This limitation in conjunction with all the other limitations in claims 14, 24 and 29 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 14, 24 and 29 contain allowable subject matter along with claims 15-18, 25-28 and 30-33 based on their dependency on claims 14, 24 and 29 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493